DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s response from 3/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103

Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments modified rejections have been made below, which now render Applicant’s arguments moot.
It is solely noted for the record here, that valproic acid- the now additionally claimed ingredient, is a common seizure medication.  It is also noted that Applicant’s own specification explicitly says so.  It also specifically says that it is previous studies have reported the therapeutic efficacy in WHS specifically.
“[0172] Study participants reported 19 different AEDs, as well as the ketogenic diet and homeopathic approaches, to control seizures, with varying degrees of success (Tables 3, 4 and 8). The responses of the four most commonly used seizure medications in this cohort are shown in Table 8, with levetiracetam and valproic acid showing the most positive responses within this group. These observations are consistent with previous studies reporting that valproic acid, used alone or in combination with ethosuximide, is the effective treatment for atypical absences common to individuals with WHS (Battaglia et al. Dev Med Child Neurol 2009; 51:373-80; Battaglia et al. Am J Med Genet C Semin Med Genet 2008; 148C:241-3).
TABLE 8 Responses to the four most commonly reported seizure medications Valproic Phenobarbital Levetiracetam Topiramate acid”.
(emphasis added).
Claims 1-6, 24 and 25 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Chromosomal microarray testing identifies a 4p terminal region associated with seizures in Wolf-Hirschhorn syndrome, J Med Genet, 2016 Apr;53(4):256-63, Epub 2016 Jan 8 (“Ho”, of record), and further in view of Zollino M et al, Unusual 4p16.3 deletions suggest an additional chromosome region for the Wolf-Hirschhorn syndrome-associated seizures disorder, Epilepsia 2014;55:849–57 (“Zollino”, of record), Izumi et al., Interstitial microdeletion of 4p16.3: contribution of WHSC1 haploinsufficiency to the pathogenesis of developmental delay in Wolf-Hirschhorn syndrome. Am J Med Genet A 2010; 152A:1028–32 (“Izumi”), Devinksky, Cannabidiol: Pharmacology and potential therapeutic role in epilepsy and other neuropsychiatric disorders, Epilepsia. 2014 Jun; 55(6): 791–802 (“Devinsky”, of record), Karalok et al., Excellent response to levetiracetam in epilepsys with Wolf-Hirschhorn syndrome, Childs Nerv Syst (2016) 32: 9-11 (“Karalok”, of record) and Battaglia et al., Spectrum of epilepsy and electroencephalogram patterns in Wolf–Hirschhorn syndrome: experience with 87 patients, Dev Med Child Neurol 2009; 51:373-80 (“Battaglia”).
Ho discloses by way of background that: “Wolf-Hirschhorn syndrome (WHS) is a contiguous gene deletion syndrome involving variable size deletions of the 4p16.3 region. Seizures are frequently, but not always, associated with WHS. We hypothesised that the size and location of the deleted region may correlate with seizure presentation.”  Ho reports using chromosomal microarray analysis to map the breakpoints of copy number variants (CNVs) in 48 individuals with WHS.  Ho reports the identification of a small terminal region of chromosome 4p that represents a seizure susceptibility region, and deletion of this region in the context of WHS is sufficient for seizure occurrence.  Based on additional examples from the literature, Ho maps this region to the region identified in Applicant’s claims. “All other individuals in our cohort whose deletions encompass the terminal 751 kbp region report having seizures typical of WHS. Additional examples from the literature corroborate these observations and further refine the candidate seizure susceptibility region to a region 197 kbp in size, starting 368 kbp from the terminus of chromosome 4.” (Abstract).
Based on Ho’s own admission, the precise mapping was done with additional literature, and that literature is Zollino and Izumi.  
“Next, we searched the literature for examples of individuals with seizures who had the smallest described terminal and interstitial deletions of chromosome 4p. The deletions of 12 such individuals, including five from our cohort, are shown (figure 2, red bars). Eight individuals in this group have terminal deletions and four have interstitial deletions, all of which affect at least the distal-most 500 kbp of chromosome 4p. Most notably, Zollino et al27 have recently described two siblings, with a paternally inherited 564 kbp terminal deletion (figure 2, Zollino 2014, patients 3 and 4). Both siblings, as well as their father, have a history of seizures.
A 1.58 Mbp interstitial deletion of a 33-month-old girl overlaps with the deletions of patients 3 and 4 from Zollino et al.27 This patient, described by Izumi et al,25 presented with a typical WHS seizure phenotype. The SRO shared by the deletions of these three patients can therefore be used to define a seizure susceptibility region 197 kbp in length, starting with the distal coordinate defined by the Izumi patient and the proximal coordinate defined by the two Zollino siblings (figures 2 and 3).”

(p. 260, col. 1).
Ho discloses that: “This 197 kbp region encompasses two genes and one pseudogene. ZNF721 encodes a zinc-finger-containing protein of unknown function, PIGG encodes a member of the phosphatidylinositol glycan anchor biosynthetic pathway and ABCA11P is a pseudogene with sequence similarity to ATP-binding cassette, subfamily A. While not much is known about the biological function of ZNF721, several intriguing lines of evidence indicate PIGG as an excellent candidate seizure susceptibility gene.”
Zollino and Izumi have only been made cumulative art to Ho hereto, but they can further separately be used in a rejection in combination, not at least because Ho expressly admits that the mapping of the seizure region was done based on Zollino and Izumi, and because they both describe the deletions in 4p of WHS of the 197 kbp region together with the genes, which it encompasses- ZNF721 and PIGG.
Zollino discloses that: “Seizure disorder is one of the most relevant clinical manifestations in Wolf-Hirschhorn syndrome (WHS) and it acts as independent prognostic factor for the severity of intellectual disability (ID) . . . The main purpose of the present research is to define the 4p chromosome regions where genes for seizures reside . . . Three unusual 4p16.3 deletions were detected by array-CGH in absence of a obvious clinical diagnosis of WHS. Two of these, encompassing LETM1, were found in subjects who never had seizures. The deletions were interstitial, spanning 1.1 Mb with preservation of the terminal 1.77 Mb region in one case and 0.84 Mb with preservation of the terminal 1.07 Mb region in the other. The other deletion was terminal, affecting a 0.564 Mb segment, with preservation of LETM1, and it was associated with seizures and learning difficulties. Upon evaluating our patients along with literature reports, we noted that six of eight subjects with terminal 4p deletions preserving LETM1 had seizures, whereas seven of seven with interstitial deletions including LETM1 and preserving the terminal 1 Mb region on 4p did not. An additional chromosome region for seizures is suggested, falling within the terminal 1.5 Mb on 4p, not including LETM1.” (Abstract).
Of note, the 197 kbp region identified by Ho, together with the genes in it (ZNF721 and PIGG), and the extent to which it overlaps with Izumi, as well as with other reports of 4p deletions in WHS (Faravelli, Misceo, South, Maas, Engbers) is expressly disclosed in Izumi.

    PNG
    media_image1.png
    679
    668
    media_image1.png
    Greyscale

(Fig. 1).
Izumi similarly describes a patient with WHS and a 4p microdeletion in which the centromeric end resides within the WHSC1 gene. (p. 1028, col. 1).  Izumi presents schematic diagrams with precise mapping of the region on 4p.  (Figures 2 and 3).  Per Izumi: “Additional explanations for the severe developmental delays observed in the presently reported patient other than the disruption of the WHSC1 gene may exist. One possibility is that the severe developmental delays might be a consequence of the seizure episodes in the patient, as some studies have indicated that seizures may exert a general deleterious effect on brain development [Vanderlinden and Lagae, 2004]. In line with this general notion, Zollino et al. [2008] suggested that the seizure history must be considered in conjunction with the deletion interval in discussing the genotype–phenotype correlations. Their notion was based on observations of four patients: two patients with profound developmental delays who had relatively small 4p deletions (the sizes of which would suggest mild developmental delays) but who had experienced severe epileptic episodes and had a history of status epileptics, and two patients with mild development delays and similarly sized 4p deletions but who did not have an overt seizure history [Zollino et al., 2008]. Because the seizures of the presently reported patient were relatively well controlled, with the longest convulsive episode lasting <5 min, and because the patient did not have a history of status epilepticus, the contribution of seizures to the patient’s developmental delay was thought to be relatively minor.” (p. 1031, col. 1).
Of note, the 197 kbp region identified by Ho, together with the genes in it (ZNF721 and PIGG), and the extent to which it overlaps with Zollino, as well as with other reports of 4p deletions in WHS (Rodriguez) is expressly disclosed in Izumi.


    PNG
    media_image2.png
    369
    737
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    737
    media_image3.png
    Greyscale

(Fig. 3 and 2).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to identify with a reasonable expectation of success the 197 kbp region of chromosome 4p as a seizure susceptibility region in WHS, based on the disclosure of Ho alone, or Zollino and Izumi, or all three references combined.  Motivation to do so is because all three references, to include others that they cite to, identified this region, as well as described the genes in it.
Ho, Zollino and Izumi do not disclose treating with cannabidiol (“CBD”).  However, two separate lines of evidence from the prior art make it obvious to do so: 1) because CBD itself has been shown to a be drug effective for the treatment of seizures, and 2) because other medications for seizures, e.g. levitiracetam have already been shown to have a therapeutic effect in patients diagnosed with WHS with a 4p deletion with seizures.
Devinsky discloses studies of the use of pure CBD derived from cannabis plants for treating various cases of epilepsy, to include status epilepticus, and the initiation of clinical trials in target intractable epilepsy populations such as patients with Dravet and Lennox-Gastaut syndromes, and the potential of its use in other neuropsychiatric disorders with epilepsy.  (Abstract, pp. 2, 9-11).
Karalok relates to the use of levetiracetam with an excellent response in a case of a child the WHS.
Applicant’s claims as amended recite the additional drug valproic acid.
It is noted that Karalok already reports that valproic acid, carbamazepine and phenobarbitale have already been tried, but states that they are rarely effective in these patients.
Battaglia relates to a study aimed at defining the spectrum of epilepsy in WHS better with a study with 87 patients with a confirmed 4p16.3 deletion.  It reports that epilepsy was well controlled in 65 out of 81 (81%), mainly with valproate and phenobarbital, and improved with age in all, and that thirty-two out of 58 (55%) were currently seizure-free. (Abstract).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to try CBD for treating WHS with a deletion of 198 kbp encompassing the region of 368 kbp from the terminal end of chromosome 4p with a reasonable expectation of success, based on the combined disclosure of Ho, Zollino, Izumi, Devinsky, Karalok and Battaglia.  Motivation to do so is because all three references Ho, Zollino, Izumi, to include others that they cite to, identified this region, as well as described the genes in it.  The skilled artisan would have been further motivated to do so because CBD has been shown to be effective in treating a wide variety of seizure disorders, as disclosed in Devinsky, and further because WHS itself has been shown to respond to treatment of other anti-seizure medications, such as disclosed in Karalok and Battaglia.  Since Karalok and Battaglia disclose significance variance in seizure control efficacy in WHF of valproic acid/ valproate, from rarely effective in Karalok to good control of epilepsy to the point of seizure free in patients with 4p mutations of the 4p16.3 deletion type, it would have been obvious to a person of skill in the art before the effective filing date to specifically assess the therapeutic efficacy and its degree with valproic acid in addition.  The skilled artisan would have been specifically motivated to do so because the art discloses that valproic acid is a standard anti-seizure medication, and that it is one out of a small number of medications, which has specifically been tried, and shown to have anti-seizure efficacy with WHF, particularly in patients with 4p deletions.  The skilled artisan would have been further modified to do so in view of the teachings of Battaglia that complete seizure control was achieved in most patients.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627